DETAILED ACTION

                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                    Information Disclosure Statement
	The information disclosure statements filed on 05/11/2020 and 05/12/2020 have been acknowledged and signed copies of the PTO-1449 are attached herein.

                                                        QUAYLE 
This application is in condition for allowance except for the following formal matters: 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
 “ORGANIC LIGHT EMITTING DISPLAY SUBSTARTE AND PANEL CONTAINING ORGANIC LIGHT EMITTING DIODE OPTICALLY COUPLED WITH A PHOTODETECTOR THAT IS CONFIGIRED TO DETECT THE LIGHT EMISSION INTENSITY OF THE OLED TO PROVIDE LIGHT COMPENASTION TO A SUBPIXEL “ 

This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

In regards to claim 1, WO 2005093838 or CN107425038 A teach a display substrate, comprising a substrate, a drive transistor and a photodetector; the drive transistor comprises an electrode layer comprising a source electrode and a drain electrode; an insulation layer on the 

However, the prior arts of record neither anticipate nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, the prior art of record does not teach that an entirety of an orthographic projection of the insulation layer on the substrate is within an orthographic projection of the electrode layer on the substrate. 

In regards to claim 16, WO 2005093838 or CN107425038 A teach a method of fabricating a display substrate, the method comprising forming a layer of electrode layer on a substrate, forming a photodetector on the electrode forming layer, forming a layer of insulation layer forming material on the photodetector and the layer of electrode layer forming material. 

However, the prior arts of record neither anticipate nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, the prior art of record does not teach that performing a single patterning step to obtain an insulation layer and an electrode layer comprising a source electrode and a drain electrode, wherein an entirety of an orthographic projection of the insulation layer on the substrate is inside an orthographic projection of the electrode layer on the substrate. 

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893